PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/758,457
Filing Date: 29 Jun 2015
Appellant(s): GOO et al.



__________________
Paul E. Zarek
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed November 9, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated July 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 6, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathur et al. (U.S. Patent Application Pub. No. 2006/0233875), in view of Jeong et al. (J. Mater. Chem. 2008; 18: 3527-3535).
(2) Response to Argument
Appellant’s arguments in the Appeal Brief filed November 9, 2020 have been fully considered but they are not found persuasive. 
i) Appellant contends that the “Examiner’s position is totally unreasonable”, that “all working examples in Mathur include multiple ingredients in both the intra- and extragranular components of the reported formulations that are precluded from the microgranule preparation of claim 1”, that “the generic disclosure of Mathur is insufficient because Mathur is silent as to the technical features to be addressed…not to mention specific solutions to solve the problems”, and thus “the generic disclosure of Mathur does not provide any clue to the ordinarily skilled artisan to arrive at the microgranule preparation of claim 1”, and, moreover, “the Examiner has the burden to show why a skilled artisan would both include the recited ingredient and preclude all other ingredients not recited by the claim”. 

1. Mathur has not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Mathur need not disclose one single example or preferred embodiment that alone discloses the claimed invention. Rather, the prior art rejection is over Mathur in view of Jeong, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art. Moreover, the Mathur disclosure is not limited to the specific examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and the non-preferred embodiments. 
2. Mathur discloses uncoated, taste-masked, sumatriptan tablets for oral administration (see abstract; paragraph [0014]). This composition merely requires only three basic elements; first, an inert core; second, sumatriptan in a solvent, which is sprayed (i.e. coated) onto the inert core; and, third, one or more pharmaceutically acceptable excipients, which are blended with the coated cores (see paragraph [0014]). The coated cores are the granules, while the one or more pharmaceutically acceptable excipients that are blended with the coated cores constitutes the extragranular portion (see paragraphs [0022], [0038]). The insert core can consist of e.g. sucrose only (see paragraphs [0017], [0047]), and the “one or more pharmaceutically acceptable excipients” e.g. which are blended with the coated inert cores can simply be “one or more diluents” (see paragraph [0012], and the “one or more diluents” can simply consist of e.g. a single sugar or sugar alcohol (see paragraph [0042]), which can be e.g. mannitol, sucrose, lactose, or an equivalent thereof (see paragraph [0042]). Jeong was cited for disclosing that xylitol is “an equivalent thereof”. Thus, Mathur’s “an equivalent 
3. The cited prior art need only disclose the claimed composition itself to preclude the patentability of the claimed composition. The cited prior art need not disclose Appellant’s own “technical feature”, or any other particular “technical feature”, to be addressed or solutions to solve this particular problem. Mathur discloses a taste-masked sumatriptan tablet, and this is sufficient. Mathur expressly discloses that the composition contains an inert core, and that this inert core can simply be e.g. sucrose. It would thus be obvious for one of ordinary skill in the art, in following the express teachings of Mathur, to arrive at an inert core consisting of sucrose to the exclusion of all other options enumerated for the inert core. Neither Mathur, nor the prior art as a whole, nor the Examiner, need provide any further analysis and reasoning why one of ordinary skill in the art would exclude each of the other options. Indeed, Mathur makes it clear, if sucrose is employed, no other inert core material is necessarily required. The same reasons apply to the selection of a single sugar alcohol (e.g. xylitol) for the extragranular material. 
4. It is noted that while the claim is directed to a microgranule preparation “consisting of” a microgranule and xylitol, with the microgranule “consisting of” an inert core and a drug layer, the drug layer itself is said to “consist of” a drug and a “coating base”. However, the element “a coating base” is broad and generic, and can include just optionally include additional coating layers on top of the drug-coated inert core, and can even optionally include a wax polish, all of these are merely optional and thus obviously not required. Finally, Mathur discloses that the diluents (e.g. as the extragranular material) can provide the taste masking benefits without the need for any additional sugar coatings on top of the drug-coated inert core, which coatings can be a tedious process and require greater weight build up to effectively taste-mask (see e.g. abstract; paragraphs [0006], [0014], [0029]).
5. Therefore, in stark contrast to Appellant’s assertion, the express teachings of the cited prior art would lead one of ordinary skill in the art straight to the instantly claimed composition, with a reasonable expectation of success. Appellant has merely followed the express teachings of the cited prior art like a recipe, with predictable results. This is not a patentable advance by any stretch of the imagination, but is merely the work of the ordinary mechanic in the art.
ii) Appellant contends that “Mathur lists xylitol as a possible inert core” but “does not teach or suggest including xylitol separate from both an inert core and the active agent”, that the “consisting of transition phrases” do “not permit the presence of unrecited ingredients”. 
The Examiner, however, would like to point out the following:
1. First, to the extent that Appellant is asserting that the claims necessarily exclude xylitol from the inert core, it is noted that in claims 1, 4, 6, and 13, the inert core not necessarily exclude xylitol from being the inert core material. While all claims permit sucrose as the one and only inert core material, only claims 11 and 12 necessarily require that the inert core is sucrose in particular to the exclusion of all others. 
2. However, as just discussed, supra, Mathur expressly discloses that the inert core can be sucrose, and only sucrose. If Mathur expressly discloses that sucrose itself is a suitable inert core material, selecting sucrose as the inert core material is not a patentable advance in the art by any stretch of the imagination. Appellant is merely following the express teachings of Mathur like a recipe.
3. Finally, Appellant also appears to be mischaracterizing the prior art rejection of record. The prior art rejection is not based on the premise that one of ordinary skill in the art would somehow be motivated to employ the xylitol inert core material as the extragranular material. On the contrary, as already discussed, supra, the one or more pharmaceutically acceptable excipients that are blended with the coated cores constitutes the extragranular portion (see paragraphs [0022], [0038]). The insert core can consist of e.g. sucrose only (see paragraphs [0017], [0047]), and the “one or more pharmaceutically acceptable excipients” e.g. which are blended with the coated inert cores can simply be “one or more diluents” (see paragraph [0012], and the “one or more diluents” can simply consist of e.g. a single sugar or sugar alcohol (see paragraph [0042]), which can be e.g. mannitol, sucrose, lactose, or an equivalent thereof (see paragraph [0042]). Jeong was cited for disclosing that xylitol is “an equivalent thereof”. Thus, Mathur’s “an equivalent thereof” can be interpreted as including xylitol, and it 
iii) Appellant contends that “Jeong does not suggest including any sugar, let alone xylitol in particular, to be included in a preparation but separate from the granule containing the active agent”, that “neither Jeong nor the Examiner have established why low compressibility is desirable for when the sugar is mixed with- rather than incorporated into- microgranules coated with a drug layer”, and “Jeong does not direct the artisan to select xylitol in particular”. 
The Examiner, however, would like to point out the following:
1. Mathur, the primary reference, not Jeong, was cited for teaching that sugars and sugar alcohols such as e.g. mannitol, sucrose, lactose, or an equivalent thereof can be employed as the extragranular material. 
2. Jeong is merely the secondary reference that has been cited for teaching that xylitol is an “equivalent thereof”. Specifically, Jeong teaches that “mannitol, lactose, glucose, sucrose, xylitol, and erythritol” are “low compressibility saccharides that exhibit rapid disintegration in the mouth when made into tablets” (see page 3530, left column). More broadly, Jeong also discloses that “saccharides (or sugars) such as mannitol, sucrose, lactose, glucose, and xylitol have been used frequently in making FDTs” (i.e. fast dissolving tablets), since these saccharides “have good water solubility” and thus “facilitate disintegration and dissolution” (see page 3529, right column).
3. Hence, not only is xylitol “an equivalent thereof”, but xylitol is also already well known and frequently employed in the art for making fast dissolving compressed tablets. Without question, then, employing xylitol as an equivalent thereof, instead of 
iv) Appellant contends that they have evidence of unexpected results, that “each of the tested formulations consisted of a sucrose core and the microgranules were mixed with xylitol”, that “Tables 5-41 in the specification…show that compositions encompassed by claim 1 induce a lower feeling of irritation, reduced aftersensation in the mouth, improved dissolution rate, improved stability, and improved content uniformity as compared to compositions that lack a coating base or a drug layer (see Comparative Examples 1-18)”, and that “none of these properties were disclosed in the prior art”. 
The Examiner, however, would like to point out the following:
1. The prior art need only disclose the instantly claimed composition to preclude the patentability of the instantly claimed composition. The prior art need not disclose all of the properties of the claimed composition. Moreover, documented properties do not rise to the level of being “superior and unexpected results” merely because the prior art does not expressly disclose them. Indeed, Appellant cannot patent or re-patent a prior art composition merely by documenting a “new” property of the prior art composition. If no patents are issued merely for documenting previously undisclosed properties of known compositions. 
2. Appellant’s purported evidence of superior and unexpected results is based on an improper comparison. In “inventive” Examples 1-6, an inert sucrose core is sprayed with a coating solution comprising the active and a “coating base”, then the coated cores are mixed with xylitol. In “comparative” Examples 1-18, different granules types were made by different methods. In “comparative” Examples 1-6, for example, the active, sucrose, and a binding solution were all mixed together in a high speed mixer, fashioned into a granule, and then mixed with xylitol. In “comparative” Examples 7-12, a high pressure single dome extruder was employed to make granules, while in “comparative” Examples 13-18 a fluid bed granulator was employed to make granules. 
3. However, Mathur expressly discloses that their granules are made by spraying a coating solution comprising the active and a solvent (i.e. a “coating base”) onto e.g. inert sucrose cores (see paragraphs [0014], [0017], clam 24). Mathur discloses nothing at all about e.g. high speed mixers and high pressure single dome extruders. Moreover, Mathur expressly teaches that their granules comprise an inert core and a drug layer sprayed on the core. Mathur does not disclose that their granules necessarily lack a drug layer with a “coating base”, and Mathur does not teach that granules comprising an inert core and a drug layer sprayed on the core are equivalent to granules in which the drug and sugar material are mixed together or extruded together. Indeed, Appellants 
4. Moreover, the “feeling of irritation” and “aftersensation in the mouth” are arbitrary, relative, and subjective criteria that cannot properly serve as the basis for a showing of unexpected results, even if a proper comparison was made in the first place, which has not been done. The “improved stability” and “improved content uniformity”, which appear to be based on differences between different preparations, are not relevant since the “comparative” processes are not ones employed by Mathur. Perhaps the one criteria suitable for showing superior and unexpected properties is the “improved dissolution rate”. But again, because a proper comparison has not been made, (Appellant is essentially comparing granules made according to Mathur vs those not made by Mathur, and showing the ones made according to Mathur are superior) any showing of improved dissolution rate is not sufficient to overcome the evidence of prima facie obviousness. Without question, in weighing the evidence of prima facie obviousness against the evidence of unexpected results, the scales tip heavily in favor of prima facie obviousness.
5. Finally, even putting aside for a moment the improper comparison made, Appellant has not even established sufficient grounds for why one would have any reason to expect the properties examined to be the same for different granules made by different processes. Thus, a granule consisting of an inert sucrose core with a drug layer sprayed thereon is obviously very different from a granule in which e.g. the drug not the very same. But the entire premise of Appellant’s assertion of “unexpected results” is they should indeed be the very same, and thus it’s unexpected that there is any difference. On the other hand, the prior art rejection is based on e.g. xylitol being equivalent to mannitol, sucrose, and lactose as the extragranular excipient in facilitating fast dissolution in the mouth. In this case, a showing that xylitol is significantly superior to another of these saccharides as far as improved dissolution would certainly be unexpected. But this result was never shown. Rather, all Appellant has shown is that a composition made according to the method of Mathur is superior in select properties compared to compositions made by processes not disclosed in Mathur, that different formulations, even of the same ingredients, have different properties. This comparison is improper and simply not sufficient to overcome the prima facie obviousness rejection that has been made.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires